Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 5/12/2022 have been considered by the Examiner.
Claims 1 and 2 are amended. Claims 5-20 are cancelled. Claims 21-31 are newly added. Claims 1-4 and 21-31 are pending in the present application and an action on the merits follows.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 21-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 21, and 25 describe the abstract idea of storing events, receiving input, executing queries, identifying events and parameters, and generating data. Specifically, claims 1, 21, and 25 recite:
“stores a plurality of historical events, wherein each historical event from the plurality of historical events comprises an oxygen saturation parameter value for a patient at a timestamp; and 
receive, first user input comprising a first domain, the first domain indicating a group of patient devices; 
receive, second user input comprising a time range, the time range comprising a start time and an end time; 
receive, third user input comprising (i) an oxygen drop percentage, (ii) a time window, and (iii) a duration; 
execute a query comprising input parameters, the input parameters comprising the first domain, the start time, and the end time, wherein executing the query further comprises: 
identifying, from the plurality of historical events, a first subset of the historical events from the first domain and within the start time and the end time; 
identify, from the first subset of the historical events, a second subset of the historical events, wherein identifying the second subset of the historical events further comprises: 
identifying, for a particular patient, respective oxygen saturation physiological parameter values and timestamps within the oxygen drop percentage, the time window, and the duration; 
generate desaturation summary data comprising a quantity of desaturation events for each patient from the second subset of the historical events, wherein the desaturation summary data is associated with a plurality of patients; and”
	The steps of storing, receiving, executing, identifying, and generating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to store events, receive input, execute queries, identify events and parameters, and generate data. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claims 1, 21, and 25 recite:  
“data storage that
a hardware processor configured to: 
from a user interface,
output the desaturation summary data for presentation in a desaturation summary user interface, wherein the desaturation summary user interface comprises: for each patient from the plurality of patients, a patient indicator, a domain indicator, and a count indicator for the quantity of desaturation event.”
The limitations relating to outputting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, the above-mentioned limitation recites outputting resulting data. The data storage, processor, and user interface are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 40-46, 55-58, 164] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP
2106.05(d)(II).  Additionally, the data storage, processor, and user interface are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
Dependent claims 2-4, 22-24, and 26-31 do not add “significantly more” to the eligibility of their respective independent claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-4, 22-24, and 26-31 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-4 and 21-31 are directed to an abstract idea without significantly more. Therefore claims 1-4 and 21-31 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 21, 22, 24, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cutaia (U.S. Patent Application Publication No. 20160174903) in view of Shah (U.S. Patent Application Publication No. 20190159739).
	Regarding claim 1, Cutaia teaches a system for investigating patient desaturations, the system comprising: 
data storage that stores a plurality of historical events, wherein each historical event from the plurality of historical events comprises an oxygen saturation parameter value for a patient at a timestamp [P 10, 61, 66] (Cutaia teaches a memory for storing timestamped measurements, wherein the measurements include oxygen saturation and hypoxemic events); and 
a hardware processor [P 90] configured to: 
receive, from the user interface, third user input comprising (i) an oxygen drop percentage, (ii) a time window, and (iii) a duration [P 130, 136, 213] (Cutaia teaches user-specific analysis parameters, including decreases in baseline oxygenation, which is interpreted as an oxygen drop percentage, measurement periods (such as 8 am to 4 pm), which is interpreted as a time window, and a time range (such as drops greater than 5 seconds), which is interpreted as a duration); 
identify, from the first subset of the historical events, a second subset of the historical events, wherein identifying the second subset of the historical events further comprises: identifying, for a particular patient, respective oxygen saturation physiological parameter values and timestamps within the oxygen drop percentage, the time window, and the duration [P 130-131, 161, 213] (Cutaia teaches performing an analysis using the input parameters to identify matching hypoxemic events from the patient data); 
generate desaturation summary data comprising a quantity of desaturation events for each patient from the second subset of the historical events [Fig. 4F, P 130-133] (Cutaia teaches generating reports, which are interpreted as summary data, including a number of hypoxemic events, which are interpreted as desaturation events),
output the desaturation summary data for presentation in a desaturation summary user interface [Fig. 4F, P 63, 156-157] (Cutaia teaches displaying the reports to a user),
wherein the desaturation summary user interface comprises:
a patient indicator, and a count indicator for the quantity of desaturation events [Fig. 4E-F] (Cutaia teaches displaying a patient ID, which is interpreted as a patient indicators, as well as a count of hypoxemic events).
	Cutaia may not explicitly teach:
receive, from a user interface, first user input comprising a first domain, the first domain indicating a group of patient devices; 
receive, from the user interface, second user input comprising a time range, the time range comprising a start time and an end time; 
execute a query comprising input parameters, the input parameters comprising the first domain, the start time, and the end time, wherein executing the query further comprises: identifying, from the plurality of historical events, a first subset of the historical events from the first domain and within the start time and the end time;
wherein the desaturation summary data is associated with a plurality of patients; and 
for each patient from the plurality of patients,
a domain indicator 
However, Shah teaches:
receive, from a user interface, first user input comprising a first domain, the first domain indicating a group of patient devices [P 84, 88] (Shah teaches receiving a user selection of a group of devices); 
receive, from the user interface, second user input comprising a time range, the time range comprising a start time and an end time [P 85, 87] (Shah teaches receiving a time period); 
execute a query comprising input parameters, the input parameters comprising the first domain, the start time, and the end time, wherein executing the query further comprises: identifying, from the plurality of historical events, a first subset of the historical events from the first domain and within the start time and the end time [84-88] (Shah teaches obtaining and displaying data based on the selected group and time period, the data including events); 
wherein the desaturation summary data is associated with a plurality of patients [Fig. 11, P 80-82] (Shah teaches displaying data for a plurality of patients); and 
for each patient from the plurality of patients [Fig. 11, P 80-82] (Shah teaches displaying data for a plurality of patients),
a domain indicator [Fig. 12] (Shah teaches displaying an indication of which group that patient belongs to).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for medical monitoring as taught by Shah with System and method for outpatient management of chronic disease taught by Cutaia with the motivation of improving the safety and efficacy of patient monitoring [Shah, P 28].
	Regarding claim 2, Cutaia and Shah teach the system of Claim I, wherein the desaturation summary user interface comprises:  
wherein the hardware processor is further configured to: 
receive, from the desaturation summary user interface, fourth user input comprising a selection for a first patient [P 84] (Shah teaches receiving a selection of a specific patient); and 
cause presentation of some data from the second subset of the historical events for the first patient in a desaturation detail user interface [P 84-85] (Shah teaches displaying patient-specific data, the data including events).  
Obviousness for combining the teachings of Cutaia and Shah is discussed above for claim 1 and is incorporated herein.
	Regarding claim 4, Cutaia and Shah teach the system of Claim 2, wherein the desaturation detail user interface further comprises: 
a visual representation of a distribution for a plurality of desaturation events for the first patient grouped by a time unit [P 85] (Shah teaches a graphical representation of events over a period of time).  
Obviousness for combining the teachings of Cutaia and Shah is discussed above for claim 1 and is incorporated herein.
Regarding claim 21, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 22, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding claim 24, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 
Regarding claim 25, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 26, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding claim 28, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 

Claims 3, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cutaia (U.S. Patent Application Publication No. 20160174903) in view of Shah (U.S. Patent Application Publication No. 20190159739), as applied in claim one above, and further in view of Liu (U.S. Patent Application Publication No. 20160270719).
Regarding claim 3, Cutaia and Shah may not explicitly teach the system of Claim 2, wherein the desaturation detail user interface further comprises: 
a visual entry for a first desaturation event for the first patient, the visual entry comprising: 
(i) a first indicator representing a first duration of the first desaturation event, and 
(ii) a second indicator representing a first oxygen saturation value for the first desaturation event.  
However, Liu teaches the system of Claim 2, wherein the desaturation detail user interface further comprises: 
a visual entry for a first desaturation event for the first patient [P 47, Fig. 4] (Liu teaches elements 30 which are indications of desaturation events), the visual entry comprising: 
(i) a first indicator representing a first duration of the first desaturation event [Fig. 4] (Liu teaches the event indicators represented along a timeline, and thus teaches an indication of event duration), and 
(ii) a second indicator representing a first oxygen saturation value for the first desaturation event [Fig. 4] (Liu teaches that the event indicators are represented via a oxygen saturation axis, and thus teaches an indication of the oxygen saturation value).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Electronic management of sleep related data as taught by Liu with the system taught by Cutaia with the motivation of displaying event magnitude and duration thereby improving user-friendliness and intuitiveness of the interface design.
Regarding claim 23, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 27, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cutaia (U.S. Patent Application Publication No. 20160174903) in view of Shah (U.S. Patent Application Publication No. 20190159739), as applied in claim 1 above, and further in view of Sampath (U.S. Patent Application Publication No. 20190122763).
Regarding claim 29, Cutaia and Shah may not explicitly teach the system of Claim 25, wherein the data storage further stores a second plurality of historical events, wherein each historical event from the second plurality of historical events comprises a physiological parameter value for a patient at a timestamp; 
wherein the hardware processor is further configured to: 
generate event summary data based at least in part on the second plurality of historical events; and output the event summary data in a dashboard user interface
However, Sampath teaches the system of Claim 25, wherein the data storage further stores a second plurality of historical events, wherein each historical event from the second plurality of historical events comprises a physiological parameter value for a patient at a timestamp [P 165] (Sampath teaches determining how many event alarms, which are interpreted as notifications, occurred at a patient device within a given time period and that medical events are timestamped); 
wherein the hardware processor is further configured to: 
generate event summary data based at least in part on the second plurality of historical events; and output the event summary data in a dashboard user interface [P 165] (Sampath teaches generating and outputting an event count, which is interpreted as summary data comprising a quantity of events). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Medical monitoring system as taught by Sampath with the systems and methods taught by Cutaia and Shah with the motivation of improving medical professional performance and facility operations [Sampath, P 132. 171].
Regarding claim 30, Cutaia, Shah, and Sampath teach the system of Claim 29, wherein the data storage further stores a plurality of notifications, and wherein the hardware processor is further configured to: generate notification summary data based at least in part on the plurality of notifications, wherein the dashboard user interface further comprises the notification summary data [P 165] (Sampath teaches determining and displaying an alarm count, which is interpreted as notification summary data comprising a quantity of notifications). 
Obviousness for combining the teachings of Cutaia, Shah, and Sampath is discussed above for claim 29 and in incorporated herein.
Regarding claim 31, Cutaia, Shah, and Sampath teach the system of Claim 30, wherein a first notification from the plurality of notifications comprises a message that is sent to a clinician device, wherein the message is indicative of a first physiological parameter exceeding an alarm threshold for a predetermined period of time [P 367, 231, 140] (Sampath teaches triggering and communicating alarms, which are interpreted as notifications, to clinician devices when a physiological measurement exceeds alarm settings, which may include magnitude and time periods).
Obviousness for combining the teachings of Cutaia, Shah, and Sampath is discussed above for claim 29 and in incorporated herein.



Response to Arguments
Applicant’s Remarks filed 5/12/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the remarks filed 5/12/2022.

Drawing Remarks
1.	Regarding Applicant’s Remarks addressing previous drawing objections [Applicant Remarks Pg. 10], in light of the newly filed drawings these objections have been withdrawn.

35 USC 101 Remarks
2.	Regarding Applicant’s Remarks that the claims do not fall within an enumerated category [Applicant Remarks Pg. 11], Examiner respectfully disagrees. The steps of storing, receiving, executing, identifying, and generating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Specifically, the claims recite a person or persons following a set of instructions or rules to store events, receive input, execute queries, identify events and parameters, and generate data. 
	Applicant argues that “claim 1 recites a hardware processor configured to execute a query, generate desaturation summary data, and output the summary data,” Examiner respectfully submits that the hardware processor and outputting data limitations are not interpreted as part of the abstract idea. Rather, these limitations are evaluated as additional elements. The recitation of additional elements does not exclude a claim from reciting an abstract idea and these additional elements are evaluated separately. 
3. 	Additional elements integrate the abstract idea into practical application [Applicant Remarks Pg. 12], Examiner respectfully disagrees. Additional elements recite in the claims include those relating to outputting and computer hardware elements. Limitations relating to outputting, however, simply introduce insignificant extra-solution activity to the claim language. The data storage, processor, and user interface are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
Regarding Applicant’s remarks analogizing the present claims to those of Example 37 [Applicant Remarks Pg. 12-13], Examiner respectfully submits that the present claims are not the same or similar to those of Example 37. The present claims relate to displaying summary data for a plurality of patients. The claims of Example 37 recite automatically displaying icons to the user based on usage. Displaying summary data for multiple patients is not analogous to displaying icons based on usage.
Regarding Applicant’s remarks that the claims recite improvements in user interface technology or a technological solution to a technological problem [Applicant Remarks Pg. 13-15], Examiner respectfully disagrees. Examiner respectfully reminds Applicant that the practical application analysis (Step 2A Prong Two) is an analysis of additional elements. As discussed above, the additional elements recited in the claims include hardware elements that are recited at a high level of generality and the outputting limitations which are insignificant extra solution activity. Most of the limitations argued as providing the improvements are part of the abstract idea and thus are not analyzed under Step 2A Prton Two. It is for at least these reasons that the claims do not recite improvements to computers or other technologies. 
4.	Regarding Applicant’s remarks that the claims recite significantly more than the abstract idea [Applicant Remarks Pg. 15-16], Examiner respectfully disagrees. As discussed in the 35 USC 101 rejection above, and that of previous correspondences, data output has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. 
Additionally, the data storage, processor, and user interface are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
	Applicant specifically argues that the identifying limitations recite significantly more than the abstract idea. However, this limitation is evaluated as part of the abstract idea, not an additional element. Step 2B, or the evaluation of inventive concepts, is an analysis of additional elements. Thus, this limitation cannot recite significantly more than the abstract idea because it is part of the abstract idea.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.

35 USC 103 Remarks
5.	Regarding Applicant’s Remarks addressing the 35 USC 103 rejections [Applicant Remarks Pg. 16-18], Examiner respectfully submits that under further consideration it is the position of the Office that the previously referenced art teaches the amended claims when considered in combination. Specifically, Shah teaches displaying data for a plurality of patients [Fig. 11, P 80-82]. When combined with the teaching of Cutaia, these references teach the entirety of the present independent claims. 
It is for at these reasons that the claims remain rejected under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (U.S. Patent Application Publication No. 20180318582) teaches systems and methods for obtaining breathing data from patients, the data including oxygen saturation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F.D./Examiner, Art Unit 3626   

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626